DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in New Zealand; however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55.
Drawings
4.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are considered informal with handwritten characters and/or features.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
6.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-5, 7, 10-12, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1: WO 2014/053029 Al (SOLAR SAILOR PTY LTD), cited by applicant.
Regarding claims 1 and 3, D1 discloses a wing sail comprising at least two sail sections — a primary section (12a, 12b) comprising two skins forming a leech, and a movable section (34a, 34b) which can be extended from a position nested within the leech of the primary section to an extended position (Fig. 4C) to make up the area of the sail. Similar objections apply with regards to D2 (see primary (100) portion and secondary (210) portion nested within the leech of the primary portion (Figs. 1, 2) and which can extend to form the sail (Fig. 1)).
Regarding claims 2 and 15, D1 discloses the primary section comprising a cavity (Figs. 4A, B).
D1 discloses the leech of the primary section forming the leech of the sail in the nested configuration ((a) in Fig. 4C), and the second section forming part of the leech in the extended configuration ((c) in Fig. 4C). Similar objections apply with
regards to D2 (Figs. 1, 2).
	Regarding claim 7, D1 discloses the movable section rotating about a pivot point at the head and foot of the sail (Fig. 4C).
	Regarding claim 11: D1 discloses the edges of adjacent sections forming continuous surfaces (Fig. 4C).
	Regarding claim 12, D1 discloses the sail comprising a second movable section (movable sections 34a and 34b).
	Regarding claim 16, D1 discloses the primary sail comprising a mast ((28), Fig. 7A).
	Regarding claim 17, D1 discloses the sail nested within a cavity which when expanded from within the leech increases the area of the sail.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over D1: WO 2014/053029 Al (SOLAR SAILOR PTY LTD), cited by applicant, in view of D2: KR 10-2014-0109054 A (MARINE SYSTEM CO. LTD., et al.), also cited by applicant.  D1 discloses all claimed features, with the exception of the features of claim 6.  However, D2 discloses the movable sail section translating with respect to the primary section (Fig. 1) of claim 6.  Therefore, providing such feature, would improve upon the versatility and functionality of the .
11.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1: WO 2014/053029 Al (SOLAR SAILOR PTY LTD), cited by applicant.  D1 discloses all claimed features, with the exception of the features of claim 9.  However, shaping the movable section as an aerofoil for which aerofoil shapes with cambers are well known would have been merely a matter of design choice to improve upon lift and pressure as desired for an improved sail as would have been recognized by one of ordinary skill in the art.
Allowable Subject Matter
12.	Claims 14-16 are allowed.
13.	Claims 8, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art cited and not relied upon are considered pertinent to applicant’s disclosure.  The prior art references disclose adjustable sails and adjustable sail areas on sailing vessels.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
17.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
1/12/2022